ORDER PER CURIAM Chris Reed (“Movant”) appeals the judgment of the Circuit Court of Montgomery County, following an evidentiary hearing, denying his Rule 29.15 motion for post-conviction relief. On appeal, Movant argues that the motion court erred in denying his motion because his trial counsel was ineffective for: 1) failing to offer an audio recording of his ex-girlfriend’s interrogation for impeachment purposes; and 2) failing to call Movant to testify. Finding no error, we affirm. We have reviewed the briefs of the parties and the record on appeal and have determined that an extended opinion would serve no jurisprudential purpose. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision. Rule 30.25(b).